UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JON KEENEY, on behalf of himself         
and all others similarly situated,
                  Plaintiff-Appellant,
                  v.
JOHN G. LARKIN; MICHAEL R.
AZARELA,                                       No. 03-2127
             Defendants-Appellees,
                 and
RAILWORKS CORPORATION,
                          Defendant.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
                   Andre M. Davis, District Judge.
                        (CA-01-2670-AMD)

                        Argued: May 5, 2004
                       Decided: July 20, 2004

    Before WILKINS, Chief Judge, NIEMEYER, Circuit Judge,
      and Pasco M. BOWMAN, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.


Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Stuart W. Emmons, FEDERMAN & SHERWOOD,
Oklahoma City, Oklahoma, for Appellant. Stewart David Aaron,
2                         KEENEY v. LARKIN
DORSEY & WHITNEY, New York, New York, for Appellees. ON
BRIEF: William B. Federman, FEDERMAN & SHERWOOD, Okla-
homa City, Oklahoma; Price O. Gielen, NEUBERGER, QUINN,
GIELEN, RUBIN & GIBBER, P.A., Baltimore, Maryland, for Appel-
lant. Joshua Colangelo-Bryan, DORSEY & WHITNEY, New York,
New York; Andrew Jay Graham, KRAMON & GRAHAM, Balti-
more, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Jon Keeney appeals a district court order dismissing his securities
fraud claims against John G. Larkin, the former chairman and chief
executive officer of RailWorks Corporation, pursuant to Federal
Rules of Civil Procedure 9(b) and 12(b)(6) and provisions of the Pri-
vate Securities Litigation Reform Act of 1995, see 15 U.S.C.A. § 78u-
4(b) (West 1997 & Supp. 2004). We affirm.

                                  I.

   RailWorks was formed in 1998 with the intent of becoming a
national provider of integrated rail system services and products,
including the construction and maintenance of rail systems. Rail-
Works’ business plan involved the acquisition of companies operating
in complementary areas of the rail industry. From August 1998
through 2000, RailWorks acquired 35 such companies or groups of
companies.

   On September 28, 2000, RailWorks issued a press release announc-
ing that its earnings for the year 2000 would be lower than expected
and that the company was implementing a restructuring plan. As a
result of that announcement, shares of RailWorks stock lost 54 per-
                           KEENEY v. LARKIN                             3
cent of their value. On August 20, 2001, RailWorks announced in
another press release that (1) the company had sustained a significant
net loss during the second quarter of 2001; (2) as a result of that loss,
the company failed to satisfy requirements under a debt agreement;
and (3) the company would soon lack sufficient credit to fund its cur-
rent operations. This press release also explained that Larkin and
another senior RailWorks officer had resigned and that RailWorks’
lenders had issued the company a notice of default. Following these
announcements, the value of RailWorks’ stock declined by more than
75 percent.

   Keeney subsequently brought this proposed class action on behalf
of investors who purchased securities of RailWorks between February
10, 1999 and August 20, 2001. Keeney claimed that RailWorks and
its officers made numerous misrepresentations and omissions of fact
in violation of section 10(b) of the Securities Exchange Act of 1934,
see 15 U.S.C.A. § 78j(b) (West Supp. 2004), and Rule 10b-5, see 17
C.F.R. § 240.10b-5 (2003). In particular, Keeney alleged that prior to
the press releases described above, RailWorks issued a series of pub-
lic statements falsely representing that RailWorks had successfully
integrated the operations of its acquired companies (the "integration
claims"). Keeney further claimed that RailWorks made false state-
ments and omissions concerning particular financial issues, including
the company’s access to credit, the value of certain assets, the poten-
tial for bankruptcy, and the financial condition and accounting prac-
tices of certain acquired companies (the "financial claims").

   Larkin moved to dismiss, arguing that Keeney’s complaint failed
to satisfy various pleading requirements for securities fraud claims.
Regarding the integration claims, the district court determined that
Keeney had adequately pled that Larkin made false statements or
omissions. However, the court concluded that these alleged misrepre-
sentations and omissions were not material because RailWorks clearly
disclosed to investors—in "a mass" of other public statements,
Keeney v. Larkin, 306 F. Supp. 2d 522, 533 (D. Md. 2003)—that the
integration of the acquired companies was an ongoing process and
that there were substantial business risks associated with that process.

   With respect to the financial claims, the district court held that even
if Keeney had sufficiently alleged material misrepresentations or
4                           KEENEY v. LARKIN
omissions, he had failed to adequately plead that Larkin acted with
the necessary scienter. The court found that Keeney’s allegations nei-
ther established that Larkin had a particularized motive to commit
fraud nor provided other circumstantial evidence showing that Larkin
acted intentionally or recklessly. Further, concerning a claim that the
assets of a RailWorks subsidiary had been overstated, the district
court held that Keeney had not adequately pled that the delayed dis-
closure of this information proximately caused any damages. Accord-
ingly, the district court dismissed Keeney’s claims against Larkin.1

                                    II.

   After reviewing the parties’ briefs and the applicable law, and hav-
ing had the benefit of oral argument, we conclude that the district
court correctly dismissed Keeney’s complaint.2 Accordingly, we
affirm.

                                                             AFFIRMED

    1
   The district court also ruled that Keeney’s claims against Michael R.
Azarela, another former officer of RailWorks, were barred by the statute
of limitations. Keeney does not appeal that ruling.
    2
   We also reject Keeney’s claim that the district court erred in denying
him leave to file a second amended complaint. Although the district court
did not make specific findings on this issue, the record indicates that the
court considered the issue and determined that Keeney’s proposed
amendments would be futile. See Johnson v. Oroweat Foods Co., 785
F.2d 503, 509-10 (4th Cir. 1986). We conclude that this decision was not
an abuse of discretion. See Pittston Co. v. United States, 199 F.3d 694,
705 (4th Cir. 1999).